 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     ERIC MINCHAK,                                          Case No. 2:20-cv-00063-KJM-GGH
12
                                            Petitioner, [PROPOSED] ORDER GRANTING
13                                                      APPLICATION FOR FIRST
                    v.                                  ENLARGEMENT OF TIME TO FILE
14                                                      ANSWER TO PETITION FOR WRIT OF
                                                        HABEAS CORPUS
15   PATRICK COVELLO, Warden,
16                                        Respondent.
17

18         IT IS HEREBY ORDERED that the application for first enlargement of time within which

19   to file an answer to the petition for writ of habeas corpus be granted enlarging by thirty additional

20   days the time for Respondent to file a responsive pleading and allowing Respondent to and

21   including May 13, 2020, to file such pleading.

22   Dated: April 14, 2020
                                                 /s/ Gregory G. Hollows
23                                       UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                        1
              [Proposed] Order Granting Application for First Enlargement of Time (Case #2:20-cv-00063-KJM-GGH)
